   Case 1:08-cr-00110-JRH-BKE Document 234 Filed 05/12/20 Page 1 of 4

                                                                             FILED
                                                                     U.S.OISTRiCi COURT
                                                                        AUGUSTA D!V.
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                                  >JMAY 12 PH 2=30

                                                                 CLERK
UNITED STATES OF AMERICA
                                                                     SO.0       OF GA
                                          •k


                                          k
      V.                                             CR 108-110
                                          k

                                          k
ANTONIO MARCELLUS JOHNSON




                                   ORDER




      Defendant    Antonio   Marcellus         Johnson   seeks   relief      under   the


"compassionate release" provision of 18 U.S.C. § 3582(c)(1) (A).

The government opposes the motion.                Upon due consideration, the

Court denies Johnson's request for relief.

      The   compassionate       release        provision   of    §    3582(c)(1)(A)

provides    a   narrow   path   for   a   defendant      in "extraordinary           and

compelling circumstances" to leave prison early.                       Prior to the

passage of the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release in

the   district court.        The   First Step Act modified              18    U.S.C. §

3582(c) (1)(A) to allow a defendant to move a federal district court

for compassionate release, but only "after he has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." In this case, Johnson
     Case 1:08-cr-00110-JRH-BKE Document 234 Filed 05/12/20 Page 2 of 4



has not submitted any evidence or argument that he exhausted his

administrative remedies prior to seeking relief in the district

court.     For this reason, the Court must deny Johnson's request.

        Moreover,     in    consideration       of   his   bid    for    compassionate

release, this Court may only reduce his sentence if it finds that

"extraordinary and compelling reasons" warrant such a reduction

and    that    such   reduction     is "consistent         with   applicable         policy

statements issued by the [United States] Sentencing Commission."

18    U.S.C.   §   3582(c)(1)(A).         Section     1B1.13      of    the    Sentencing

Guidelines provides the applicable policy statement, explaining

that a sentence reduction may be ordered where a court determines,

upon consideration of the factors set forth in 18 U.S.C. § 3553(a),

that     "extraordinary       and      compelling     reasons"         exist       and     the

defendant does not present a danger to the safety of any other

person or the community.          U.S.S.G. § 1B1.13.         The application notes

to     this    policy      statement     list     three    specific          examples       of

extraordinary and compelling reasons to consider reduction of a

defendant's        sentence    under     §      3582(c)(1) (A):        (1)     a    medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).        A fourth catch-all category provides: "As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's case an extraordinary and compelling                         reason other

than,     or    in    combination        with,"      the    aforementioned               three

categories.        Id. n.l(D) (emphasis added).
      Case 1:08-cr-00110-JRH-BKE Document 234 Filed 05/12/20 Page 3 of 4



        In this case, the only possibly applicable category into which

Johnson may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for relief.      Here, Johnson states that he has chronic lung disease

which places him at greater risk to be adversely affected by COVID-

19.     See Center for Disease Control, At Risk for Severe Illness,

available        at      https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/groups-at-higher-risk.html (last visited on May

6, 2020).      Defendant, however, bears the burden of demonstrating

that compassionate release is warranted.                   Cf. United States v.

Hamilton, 715 F.3d 328, 337 (11^^ Cir. 2013) (in the context of a

motion to reduce under § 3582(c)(2)).               To qualify as extraordinary

and compelling, an inmate's medical condition must be "serious and

advanced . . . with an end of life trajectory, U.S.S.G. § IBI.13,

app. note 1(a)(i), or must be serious enough that it "substantially

diminish[es] the         ability     of   the   [inmate] to   provide     self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a)(ii).

Johnson presents no medical evidence that he meets either of these

criteria.      Indeed, his argument seems to be that he will likely

meet the criteria if he contracts COVID-19.                  Yet, again, Johnson

provides no medical evidence to support his alleged serious medical

conditions      or    the   impact    that      COVID-19   would   have   upon   him

individually.         His generalized concern about possible exposure is
     Case 1:08-cr-00110-JRH-BKE Document 234 Filed 05/12/20 Page 4 of 4



at this point too speculative to qualify as extraordinary and

compelling. As the Third Circuit explained: "[T]he mere existence

of COVID-19 in society and the possibility that it may spread to

a     particular      prison      alone     cannot     independently     justify

compassionate        release,   especially     considering    BOP's    statutory

role, and its extensive professional efforts to curtail the virus's

spread."       United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

In    short,      without      medical    evidence     and   other     necessary

documentation (such as a home release plan) from which this Court

may   fully     evaluate    Johnson's     individual   circumstances    as   they

relate to the COVID-19 pandemic, the Court would deny Johnson's

motion on the merits as well.


        Upon   the   foregoing.    Defendant Antonio      Marcellus    Johnson's

motion for compassionate release (doc. 230) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this              /■2-^^dav of May,
2020.




                                             J. RAMmp-flALL,/CHIEF JUDGE
                                             UNITED ^ATES DISTRICT COURT
                                               UTHeW district of GEORGIA
